NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              JUL 14 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

HUGO ERNESTO HURTADO,                            No. 12-71916

              Petitioner,                        Agency No. A027-534-004

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted July 6, 2015**
                             San Francisco, California

Before: GRABER and WATFORD, Circuit Judges, and FRIEDMAN,*** District
Judge.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Paul L. Friedman, District Judge for the U.S. District
Court for the District of Columbia, sitting by designation.
                                                                            Page 2 of 3
      1.     Substantial evidence supports the Board of Immigration Appeals’

(“BIA”) denial of Hugo Hurtado’s application for asylum. The BIA properly

found that the government’s evidence rebutted, on an individualized basis, the

specific grounds for Hurtado’s fear of future persecution on account of imputed

political opinion. See Popova v. INS, 273 F.3d 1251, 1259 (9th Cir. 2001). The

government submitted two country reports on El Salvador establishing that (1) the

civil war ended in 1993, (2) the military has been restructured, and (3) the

Farabundo Martí National Liberation Front is now the majority political party.

That evidence supports the BIA’s determination that fundamentally changed

conditions rebutted the presumption of future persecution. See Singh v. Holder,

753 F.3d 826, 832–33 (9th Cir. 2014); Gonzalez-Hernandez v. Ashcroft, 336 F.3d

995, 1000 (9th Cir. 2003). Substantial evidence also supports the BIA’s

conclusion that Hurtado did not establish a well-founded fear of persecution from

other sources—namely, criminal gangs. The BIA reasonably concluded that

Hurtado’s testimony established only the “mere prevalence of violence” and not

that he would be a particular target.

      2.     The BIA did not abuse its discretion in denying Hurtado humanitarian

asylum. See Belayneh v. INS, 213 F.3d 488, 491 (9th Cir. 2000). The BIA found

that Hurtado is statutorily eligible for such relief due to the severity of his 1985
                                                                         Page 3 of 3
mistreatment, and took into account the severity of his past persecution. The BIA

also considered relevant factors in Hurtado’s favor, including his significant family

ties and his employment during his 25 years in the United States. See Gulla v.

Gonzales, 498 F.3d 911, 916, 918–19 (9th Cir. 2007); Kazlauskas v. INS, 46 F.3d

902, 907 (9th Cir. 1995). The BIA nonetheless concluded that Hurtado’s record of

criminal convictions, stemming from his abuse of alcohol, and his lack of

rehabilitation outweigh these favorable factors. That determination was not an

abuse of discretion.

      PETITION FOR REVIEW DENIED.